Citation Nr: 1441896	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-03 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for bilateral hearing loss.  

2.  Entitlement to an initial disability rating in excess of 10 percent for vertigo.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from April 1979 to January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a February 2010 rating decision, the RO continued a noncompensable disability rating for left ear hearing loss and a 10 percent disability rating for tinnitus.  It also denied service connection right ear hearing loss.

In a January 2011 statement, the Veteran withdrew her request for an increased rating for tinnitus.

In July 2011, the Veteran provided testimony at the RO to a Decision Review Officer (DRO), as to her claims for an increased rating for left ear hearing loss and service connection for right ear hearing loss.  A transcript of that hearing is associated with the claims file.

In an October 2012 rating decision, the RO granted service connection for vertigo.  The Veteran subsequently appealed the 10 percent disability rating granted.  

In a January 2014 rating decision, the RO reopened and granted service connection for right ear hearing loss, effective September 1, 2009.  The RO also subsequently recharacterized the issue of entitlement to an increased rating for left ear hearing loss that was on appeal to one for a compensable disability rating for bilateral hearing loss, as documented in a January 2014 supplemental statement of the case.  

In April 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  Although the Veteran's representative was not present at the hearing, she indicated that she wished to have her hearing without her representative present.  At that time, the Veteran provided testimony as to the current claims for an increased rating for bilateral hearing loss and vertigo.

In April 2014, the Veteran submitted additional evidence and argument in support of her claims on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals some records relevant to the current appeal.  However, as such evidence was considered by the RO in its preparation of the January 2014 supplemental statement of the case, there is no prejudice to the Veteran in the Board proceeding to a decision, at this juncture.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by no worse than a numerical designation of Level I hearing for each ear.

2.  The Veteran's vertigo is manifested by occasional dizziness and staggering.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for an initial evaluation of 30 percent, and no higher, for vertigo, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.87, Diagnostic Codes 6204.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Veteran has appealed with respect to the propriety of the initially assigned ratings for her vertigo, from the original grant of service connection.  Similarly, following the grant of service connection for right ear hearing loss, the Veteran is essentially appealing the noncompensable rating for bilateral hearing loss.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).   The Board further notes that as to the previous question of an increased rating for left ear hearing loss, a September 2009 letter advised the Veteran of the evidence and information necessary to substantiate her increased rating claim, as well as her and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has a duty to assist the Veteran in developing the claims, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to the claims, and affording an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service treatment records from the Portsmouth Naval Medical Center have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In April 2014, she submitted additional records, but waived Agency of Original Jurisdiction (AOJ) review of such evidence.

In July 2011, the Veteran testified before a DRO, as to her hearing loss.  38 C.F.R. 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO essentially elicited testimony necessary to determine the nature of the Veteran's claims, which at the time were for an increased rating for left ear hearing loss and service connection for right ear hearing loss.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder, to include more recent records that might have been overlooked or was outstanding and a possible medical opinion from her medical provider that might substantiate the claim.  Moreover, neither the Veteran nor her representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the DRO hearing.  As such, the Board finds that, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In regards to the bilateral hearing loss increased rating claim, the Board finds that adequate information is associated with the claims file to rate the Veteran's claim.  The Veteran underwent multiple audio VA examinations, including most recently in March 2012.  To the extent the Veteran claims that the form of audiological testing may be inadequate, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board finds that VA examiners addressed the functional effects resulting from the Veteran's bilateral hearing loss.  Specifically, the March 2012 VA examiner noted that the Veteran complained that she had problems answering the telephone and watching television, as well as, difficulty understanding conversation with noise present in the background.  Therefore, as the VA examiner addressed the functional effects of the Veteran's bilateral hearing loss, the Board finds that such examination complies with the Court's holding in Martinak, and no further examination is necessary.  The Board finds that the examinations are adequate as they include an interview with the Veteran, a review of the record, and a full audiologic examination, addressing the relevant rating criteria.  The Board further notes that the Veteran submitted additional audiograms, dated in May 2012 and August 2013 to provide more contemporaneous evidence as to the severity of her hearing loss, such that sufficient evidence is of record for the Board to make a determination on this matter.

As to the vertigo claim, the Veteran underwent a VA examination in March 2012.  
The Board finds that such VA examination and accompanying opinion is adequate to decide the issue, as it was predicated on an interview with the Veteran; a review of the record, and a physical examination.  In her February 2014 substantive appeal, the Veteran indicated that she felt her VA examination had not been adequate, as she felt that her staggering mostly occurred when standing up, not when lying down as she did during the examination.  However, given that the Board, as shown below, is accepting the Veteran's self-reports of occasional staggering, the Board finds that she is not prejudiced by the failure to obtain another examination to determine whether she has occasional staggering with her vertigo.  

Additionally, in April 2014, the Veteran testified as to her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2014 hearing, the undersigned noted the issues on appeal, to include the one for an increased rating for vertigo which the Veteran indicated she was also pursuing.  Additionally, testimony regarding the Veteran's symptoms regarding her vertigo and bilateral hearing loss, including her contentions of why she believes higher ratings are warranted, to include reports of staggering and the fact that she was tested for hearing loss with her implant.  The undersigned further explained rating criteria to the Veteran and clarified the Veteran's contentions. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II. Increased Rating Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

III. Bilateral Hearing Loss Claim

Over the course of the appeal, the RO granted service connection for the right ear hearing loss, with a noncompensable disability rating (effective September 1, 2009), in a January 2014 rating decision.  The RO subsequently recharacterized her claim for an increased rating for left ear hearing loss, already on appeal at that time, to one for an increased rating for bilateral hearing loss.  The Veteran contends that her bilateral hearing loss warrants a compensable disability rating.  She believes that the severity of her hearing loss has not adequately been measured, since her hearing was measured with her permanent prosthetic to improve hearing implanted in her left ear.  (April 2014 Board hearing).  

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

A March 2009 Portsmouth Naval Medical Center record documents that at that time the Veteran underwent left ear stapedectomy surgery.  

Since the Veteran's current appeal was received by VA on September 1, 2009, the Veteran has undergone numerous VA examinations and Portsmouth Naval Medical Center evaluations for hearing loss.

During an October 2009 VA examination, the audiogram revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
45
40
45
35
41
LEFT
25
30
20
15
23

During a December 2011 VA examination, the audiogram revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
35
30
35
30
32.5
LEFT
25
40
25
25
28.75

Although there is also a March 2012 VA medical opinion of record, it indicated that it used the December 2011 audiogram to establish the Veteran's hearing levels.  

Additionally, each of the VA examinations also included consideration of functional loss including difficulty hearing conversation (October 2009 VA examination); difficulty conducting conversations, hearing her coworkers and having to listen to the television loudly (December 2011 VA examination); and problem answering the phone, watching television and understanding conversation with background noise (March 2012 VA examination).  

During the October 2009 and December 2011 VA examinations, the word recognition testing revealed speech recognition ability of 100 percent bilaterally.  No exceptional pattern of hearing loss was demonstrated on any examination.  Additionally, for each VA examination, the audiometry test results equated to Level I hearing in each ear using Table VI. 38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in each ear results in a noncompensable disability rating. 38 C.F.R. § 4.85.

The Board notes that there are also audiograms performed at Portsmouth Naval Medical Center of record.  Those audiograms do not clearly indicate that the speech discrimination test was consistent with the Maryland CNC, necessary under 38 C.F.R. § 4.85.  However, giving the Veteran the benefit of the doubt, the Board will also analyze whether a compensable disability rating is warranted based on those findings.

A May 2012 Portsmouth Naval Medical Center audiogram report revealed the following pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
30
30
20
26.25
LEFT
20
30
30
20
25

An August 2013 Portsmouth Naval Medical Center audiogram report showed pure tone thresholds, measured in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
35
35
35
30
33.75
LEFT
25
30
25
15
23.75

Both the May 2012 and the August 2013 Portsmouth Naval Medical Center audiogram reports showed word recognition of 100 percent bilaterally.  Also, no exceptional pattern of hearing loss was demonstrated.  As with the VA examination results, these test results equate to Level I hearing in each ear, using Table VI. 38 C.F.R. § 4.85.   Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in each ear results in a noncompensable disability rating. 38 C.F.R. § 4.85.

The Board further finds that the evidence of record reflects no certification of language difficulties, inconsistent speech audiometry scores, or pure tone threshold findings of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz as to warrant consideration as an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(b).

Therefore, the Board finds that, for the entire appeal period, the Veteran has no worse than Level I hearing in each ear.  As such, she is not entitled to a compensable rating for her bilateral hearing loss.

As previously noted, the Veteran has argued that her left ear hearing loss should be considered to be more severe since her March 2009 surgery improved her hearing and as she cannot remove the prosthetic implanted at that time, her hearing loss has not been adequately studied as it should without the aid of the prosthetic.  However, she also reported that she only had a slight improvement in her hearing following the surgery (April 2014 Board hearing).  

There is a November 2008 Portsmouth Naval Medical Center audiogram report, made prior to her March 2009 surgery, and thus demonstrating her hearing level prior to her receipt of the left ear prosthetic.  Word recognition was listed as 100 percent bilaterally.  That report showed pure tone thresholds, measured in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
30
25
20
15
22.5
LEFT
50
45
40
35
42.5

Although that evaluation was made prior to the current appeal, the Board notes in passing that given these November 2008 findings would still equate to Level I hearing in each ear, and thus would warrant a noncompensable disability rating.  38 C.F.R. § 4.85.   

In comparing the left ear findings in November 2008 (performed prior to her left ear surgery) to those made during the October 2009 VA examination (performed after her left ear surgery), the Board finds that - as claimed by the Veteran - there was only a slight improvement, with at most a 15 decibel difference at each threshold between the 2008 and 2009 examination findings for the left ear.  Even if the Board were to add that 15 decibel difference for the left ear findings of any of the VA examinations or Portsmouth Naval Medical Center audiogram reports, a compensable level of hearing loss would still not be indicated at any time.  

Specifically, even with the additional 15 decibels added for each left ear VA examination or Portsmouth Naval Medical Center audiogram finding, the results would still equate to Level I hearing in each ear, using Table VI. 38 C.F.R. § 4.85.   Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in each ear results in a noncompensable disability rating. 38 C.F.R. § 4.85.

Additionally, even considering the additional 15 decibels, there would still be no exceptional pattern of hearing loss demonstrated or evidence of certification of language difficulties, inconsistent speech audiometry scores, or pure tone threshold findings of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz as to warrant consideration as an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(b).

To the extent that the Veteran contends that her hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty communicating, she is not competent to report that her hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Despite the foregoing, the Board acknowledges the Veteran's reports of difficulty communicating.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met. See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that her symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted.

Therefore, the Board finds that, for the entire appeal period, the Veteran has no worse than Level I hearing in each ear.  As such, she is not entitled to a compensable rating for her bilateral hearing loss.

III. Vertigo Claim

The Veteran contends that her vertigo is more severe than indicated by the 10 percent disability rating (effective June 30, 2011), granted by the AOJ in an October 2012 rating decision.  She contends that that she has occasional staggering warranting a higher rating.  (April 2014 Board hearing).

In the instant case, the AOJ rated the Veteran's vertigo under Diagnostic Code 6204, for peripheral vestibular disorders, a 10 percent evaluation is warranted for peripheral vestibular disorders with occasional dizziness.  A maximum 30 percent evaluation will be assigned with dizziness and occasional staggering.

In March 2012, the Veteran underwent a VA examination for ear conditions.  The examiner found that the Veteran had vestibular conditions of tinnitus, vertigo and hearing impairment.  However, the examiner found that the Veteran did not have staggering.  

A May 2012 Portsmouth Naval Medical Center record documents that the Veteran has a diagnosis of benign paroxysmal positional vertigo and bilateral hearing loss.  The Veteran did not complain of staggering at that time, and the examiner did not make any findings regarding staggering.  

However, during her April 2014 Board hearing, the Veteran provided credible testimony as to her vertigo, indicating that she has occasional dizziness and staggering at the same time, especially in situations like reaching overhead, standing in line and walking on hot days.  

As such, giving the Veteran the benefit of the doubt, the Board finds that a 30 percent disability rating is warranted, under Diagnostic Code 6204, for vestibular disorders.  A 30 percent disability rating is the maximum rating possible under this code section.

The Board has also considered whether a rating in excess of 30 percent would be possible under Diagnostic Code 6205, for Meniere's syndrome.  However, for the below reasons, the Board finds that the Veteran's vertigo (in conjunction with her bilateral hearing loss and tinnitus) is not more appropriately rated under Meniere's syndrome (endolymphatic hydrops), under Diagnostic Code 6205.  

Under Diagnostic Code 6205, Meniere's syndrome (endolymphatic hydrops), a 30 percent rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus. A 60 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus. A 100 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus. 

A Note to Diagnostic Code 6205 provides that Meniere's syndrome can be evaluated either under these criteria or by separately evaluating vertigo [as a peripheral vestibular disorder (Diagnostic Code 6204)], hearing impairment (38 C.F.R. § 4.85), and tinnitus (Diagnostic Code 6260), whichever method results in a higher overall evaluation.  But a combined evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under Diagnostic Code 6205 is inappropriate. 38 C.F.R. § 4.87.

As indicated above, the Board has found that the Veteran's bilateral hearing loss is noncompensable (under Diagnostic Code 6100), but that a 30 percent disability rating is warranted for vertigo (under Diagnostic Code 6204).  Additionally, the Veteran also has a separate 10 percent rating for her tinnitus (under Diagnostic Code 6260), which the AOJ established in a February 2010 rating decision.

As an initial matter, the Board notes that the Veteran does not have a diagnosis of Meniere's disease (endolymphatic hydrops).  However, even if the Board were to consider the rating criteria for Meniere's disease (Diagnostic Code 6205) on an analogous basis, the Board finds that the Veteran would have an overall higher rating by combining her three separate ratings for bilateral hearing loss, tinnitus and vertigo than she would if all three disabilities were considered as one disability under Diagnostic Code 6205.

If bilateral hearing loss, vertigo and tinnitus are maintained as three separate disabilities, the Veteran's three separate ratings of zero percent, 30 percent and 10 percent can be combined.  As such, the three separate ratings combined would be in excess of the minimum 30 percent disability rating possible under Diagnostic Code 6205.

Under Diagnostic Code 6205, a higher rating would only be warranted if the Veteran additionally had a cerebellar gait.  However, none of the medical or lay evidence of record speaks to that effect.  The March 2012 VA examiner specifically found that there was no cerebellar gait, and also specifically found that she had a normal gait.  Her May 2012 Portsmouth Naval Medical Center record documents that the physician did not provide a finding specifically regarding the Veteran's gait, but did find that her fall risk was low.  Other medical evidence of record only documents that the Veteran has slight vertigo, but do not indicate any complaints of, or treatment for, cerebellar gait.  The December 2011 audio VA examination documented that the Veteran reported having only slight vertigo, especially when looking up.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the service-connected right knee disability.  However, the Board finds that the Veteran's symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

In reaching this decision, the Board has specifically considered the Veteran's contentions with respect to the nature of her service-connected vertigo.  As indicated above, the Board has given the Veteran the benefit of the doubt as to her self-reports of staggering and occasional dizziness, such that it finds that an initial 30 percent disability rating, under Diagnostic Code 6204 for peripheral vestibular disorders, is warranted.  

V.  Extra-Schedular Consideration 

Additionally, the Board has contemplated whether an issue should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Specifically, the Veteran reports difficulty understanding speech, including from the television and telephone.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place her symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

The Board has also considered the level of severity and symptomatology of the service-connected vertigo.  While the Veteran has described the functional impairment she experiences as a result of her disability, including dizziness and occasional staggering, the Board finds that the disability is fully addressed by the rating criteria under which it is rated. Specifically, such criteria contemplate both dizziness and staggering.  

Consequently, the Board concludes that referral of an issue for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim, when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran has not raised the issue in regard to either issue, but rather has expressed to VA examiners and the undersigned (during the April 2014 Board hearing) that she continues to work.  Therefore, the Board finds that the issue of entitlement to a TDIU does not warrant consideration.



ORDER

An initial, compensable disability rating for bilateral hearing loss is denied.

An initial disability rating of 30 percent, and no higher, for vertigo is granted, 
subject to the legal authority governing the payment of compensation.


____________________________________________
DEBORAH W. SINGLETON   
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


